Exhibit 10.19

 

[letterhead]

CONFIDENTIAL

 

[DATE]

 

[ADDRESSEE]

[ADDRESS]

[CITY STATE ZIP]

 

Dear [SALUTATION]:

 

Boise Inc. (the “Company”) considers it essential to the best interests of the
Company and its owners to foster the continuous employment of key management
personnel in the event certain material events are threatened or occur. In this
regard, the Board of Directors of Boise Inc., the Company’s ultimate parent
company (the “Board”), has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including yourself, to their assigned duties without
distraction for a period of time.

 

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) if your employment is terminated under the
circumstances described below.

 

1.             Term of Agreement. This Agreement is effective on the date hereof
and shall continue in effect for three years, provided that on the second
anniversary of the effective date and each anniversary thereafter, the term of
the Agreement shall automatically be extended for an additional year, unless the
Company shall have given notice at least 60 days prior to the anniversary date
that such extension will not occur. The period during which this Agreement is in
effect is referred to as the “Term.”

 

2.             Qualifying Termination. Except as set forth in Section 5, no
benefits shall be payable under this Agreement unless your employment is
terminated pursuant to a Qualifying Termination during the Term. Your
termination is a Qualifying Termination if your employment terminates during the
Term unless your termination is because of your death, by the Company for Cause
or Disability, or by you other than for Good Reason. A transfer of your
employment from the Company to one of its subsidiaries or affiliates, from a
subsidiary or affiliate to the Company, or between subsidiaries or affiliates is
not a termination of employment for purposes of this Agreement. Mandatory
retirement under the Company’s Officer Mandatory Retirement Policy is not a
Qualifying Termination. A transfer or other relocation of your place of work is
not a termination of employment for purposes of

 

--------------------------------------------------------------------------------


 

this Agreement if either you continue employment with the Company after such
transfer or the transfer or relocation offered is to a site within 50 miles of
your current work site.

 

A.            Disability. If, as a result of your incapacity due to physical or
mental illness or injury, you are absent from your duties with the Company on a
full-time basis for 6 consecutive months, and within 30 days after written
notice of termination is given you have not returned to the full-time
performance of your duties, your employment may be terminated for “Disability.”

 

B.            Cause. Termination of your employment for “Cause” means
termination upon (1) your willful and continued failure to substantially perform
your duties with the Company (other than failure resulting from your incapacity
due to physical or mental illness or injury, or actual or anticipated failure
resulting from your termination for Good Reason), after a demand for substantial
performance is delivered to you by the Board which specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, or (2) your willful engagement in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 2.B, no act or failure to act on your part shall be considered
“willful” unless done or omitted to be done by you not in good faith and without
reasonable belief that your act or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until:

 

·              a resolution is duly adopted by the affirmative vote of not less
than three-quarters of the entire membership of the Board by the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
you and an opportunity for you, together with your counsel, to be heard before
the Board), finding that in the good faith opinion of the Board you were guilty
of conduct set forth above in clauses (1) or (2) of this Section 2.B and
specifying the particulars of your conduct in detail, and

 

·              a copy of this resolution is delivered to you.

 

Any decision by the Board that a termination for Cause is warranted must be
supported by clear and convincing evidence.

 

C.            Good Reason. “Good Reason” means the failure of the Company to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of

 

2

--------------------------------------------------------------------------------


 

the Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no succession had taken place, prior to the effectiveness of any succession
which occurs during the Term.

 

Your right to terminate your employment pursuant to this Section 2.C shall not
be affected by your incapacity due to physical or mental illness or injury. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event, circumstance, act or failure to act constituting Good
Reason.

 

D.            Notice of Termination. Any purported termination by the Company or
by you shall be communicated by written Notice of Termination to the other party
according to Section 8. A “Notice of Termination” must indicate the specific
termination provision in this Agreement relied upon and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment under the indicated provision.

 

E.             Date of Termination. “Date of Termination” means:

 

(1)           if your employment is terminated for Disability, 30 days after the
Notice of Termination is given (provided that you have not returned to the
performance of your duties on a full-time basis during that 30-day period);

 

(2)           if your employment is terminated for Cause, for Good Reason, or
for any other reason other than Disability, the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than 30 days from the date the Notice of Termination is given, and in the case
of a termination for Good Reason shall not be more than 60 days from the date
the Notice of Termination is given); or

 

(3)           if a dispute exists regarding the termination, the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal having expired and no appeal having been
perfected), or, if earlier, the last day of the Term. This subsection (3) shall
apply only if (i) the party receiving the Notice of Termination notifies the
other party within 30 days that a dispute exists; (ii) the notice of dispute is
made in good faith; and (iii) the party giving the notice of dispute pursues
resolution of the dispute with reasonable diligence. While any dispute is
pending under this subsection (3), the Company  will continue to pay you your
full compensation in effect when the Notice of Termination giving rise to the
dispute was given (including, but not limited to, base salary) and

 

3

--------------------------------------------------------------------------------


 

continue you as a participant in all compensation, benefit and insurance plans
and programs in which you were participating when the Notice of Termination
giving rise to the dispute was given, until the dispute is finally resolved, or
if earlier, the last day of the Term. Amounts paid under this subsection (3) are
in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.

 

3.             Compensation During Disability or Upon Termination for Cause or
Other than for Good Reason.

 

A.            During any period that you fail to perform your duties as a result
of incapacity due to physical or mental illness or injury, you shall continue to
receive your full base salary at the rate then in effect and all compensation
paid during the period until your employment is terminated for Disability
pursuant to Section 2.A. Thereafter, your benefits shall be determined in
accordance with the insurance programs then in effect of the Company or
subsidiary corporation by which you are employed, and any qualified and
nonqualified retirement plan(s) in which you are a participant.

 

B.            If your employment is terminated for Cause or by you other than
for Good Reason, the Company shall pay you only your full base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan at the time those payments are due, and the Company shall have
no further obligations to you under this Agreement.

 

4.             Compensation upon a Qualifying Termination. If your employment is
terminated pursuant to a Qualifying Termination, then you shall be entitled to
the payments and benefits provided in this Section 4.

 

A.            Not later than the 15th day following the date the release
required pursuant to Section 6.D becomes effective and in any case by the later
of the last day of the year in which the Qualifying Termination occurs or two
and one-half (2½) months following the date of the Qualifying Termination (but
subject in any case to the release having then become effective in accordance
with Section 6.D hereof), the Company will pay you the following amounts:

 

(1)           Your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan in which you then participate
at the time those payments are due (in each case, to the extent not already
paid);

 

4

--------------------------------------------------------------------------------


 

(2)           A lump sum severance payment equal to 1 times [2 times for CEO,
CFO and COO] the sum of (a) your annual base salary at the rate in effect at the
time Notice of Termination is given, plus (b) your target annual incentive for
the year in which the Date of Termination occurs (“Target Bonus”); and

 

(3)           To the extent not already paid, a lump sum amount equal to the
greater of the value of your unused and accrued time off, less any advanced time
off, in accordance with the time off policy applicable to you as in effect on
the Date of Termination.

 

B.            The Company shall for a 12-month period following the Date of
Termination, maintain, in full force and effect for your continued benefit, all
life (other than any life insurance plan available only to executive officers),
disability, accident and healthcare insurance plans, programs, or arrangements,
and financial counseling services in which you were participating immediately
prior to the Date of Termination, subject to your timely payment of any
applicable premium at the active employee rate.

 

Notwithstanding the foregoing, the Company shall continue to pay the
Company-paid premium under the Company’s Supplemental Life Plan (if you are a
participant in such plan) for 12 months [24 months for CEO, CFO and COO]
following the Date of Termination.

 

C.            [this section C only for those participating in SERP] If you
experience a Qualifying Termination, then, in addition to the aggregate
retirement benefits to which you may be entitled under the Company’s qualified
pension plan and the Company’s nonqualified excess benefit pension plan, the
Company shall pay you amounts equal to (1), (2), (3), or (4), whichever is
applicable:

 

(1)           If you have satisfied the service, but not the age, requirements
of the Boise Cascade, L.L.C. Supplemental Early Retirement Plan for Executive
Officers (the “SERP”), as in effect immediately prior to the Qualifying
Termination, you shall receive a monthly benefit, commencing on the earliest
date you could have elected to begin to receive benefits under the SERP, equal
to the benefit to which you would have been entitled under the SERP, had you
satisfied the age and service requirements as of the Date of Termination; or

 

(2)           If you have satisfied the age, but not the service, requirement of
the SERP, as in effect immediately prior to the Qualifying Termination, you
shall receive a monthly benefit, commencing as of the Date of Termination equal
to the benefit to which you would have been entitled under the

 

5

--------------------------------------------------------------------------------


 

SERP, had you satisfied the age and service requirements as of the Date of
Termination; or

 

(3)           If you have satisfied neither the age nor the service requirements
of the SERP, as in effect immediately prior to the Qualifying Termination, you
shall receive a monthly benefit, commencing on the earliest date you could have
elected to begin to receive benefits under the SERP, equal to the benefit to
which you would have been entitled under the SERP, had you satisfied the age and
service requirements as of the Date of Termination; or

 

(4)           If you have satisfied both the age and the service requirements of
the SERP, as in effect immediately before the Qualifying Termination, you shall
receive the benefits to which you are entitled under the terms of the SERP
pursuant to the SERP and no additional benefits shall be payable under this
Agreement.

 

The benefits under this Section 4.C shall be paid in the same manner as, and
shall otherwise possess the same rights and privileges as were available with
respect to, benefits under the terms of the SERP as in effect immediately prior
to the Qualifying Termination.

 

C[D].       You shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in Section 4.A be
reduced by any compensation earned by you as the result of employment by another
employer, [bracketed language only for SERP participants: by retirement benefits
earned after the Date of Termination] or otherwise. Payments otherwise
receivable by you pursuant to Section 4.A(2) shall be reduced by the amount of
any severance benefits received by you pursuant to any Company severance policy.
Benefits otherwise receivable by you pursuant to Section 4.B shall be reduced to
the extent comparable benefits are actually received by you through benefit
plans provided by another employer during the 12-month period following your
termination, and you must report any such benefits actually received by you to
the Company. Benefits and payments otherwise receivable by you pursuant to
Section 4 shall be reduced by the amount of benefits and payments received by
you pursuant to any other written agreement between you and the Company
providing benefits upon termination.

 

5.             Legal Fees. The Company shall pay to you all reasonable legal
fees and expenses which you incur (a) as a result of your termination (including
any legal fees and expenses incurred in contesting or disputing your
termination) or (b) in seeking in good faith to obtain or enforce any right or
benefit provided by this

 

6

--------------------------------------------------------------------------------


 

Agreement. You must request payment no later than six months after the end of
the year in which the fee or expense was incurred and payment shall be made
within 10 business days after the Company receives your written request for
payment accompanied by reasonable evidence of fees and expenses incurred.

 

6.             Employee Covenants; Release.

 

A.            You agree that you will not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of your assigned duties and for the benefit of the Company, either
during the period of your employment or at any time thereafter, any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, affiliated companies or businesses, which you
obtained during your employment by the Company. This restriction will not apply
to information that (i) was known to the public before its disclosure to you;
(ii) becomes known to the public after disclosure to you through no wrongful act
of yours; or (iii) you are required to disclose by applicable law, regulation or
legal process (provided that you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information).

 

B.            During your employment with the Company and for one year after
your termination, you agree that you will not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, knowingly solicit, aid or induce any managerial level employee of the
Company or any of its subsidiaries or affiliates to leave employment in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee.

 

C.            You agree that during and after your employment with the Company
you shall not make any public statements that disparage the Company, its
respective affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 8.C.

 

D.            Notwithstanding anything in this Agreement to the contrary, the
payment to you of the benefits provided in Section 4 is conditioned upon your
execution and delivery to the Company (and your failure to revoke) a customary

 

7

--------------------------------------------------------------------------------


 

general release of claims which shall include a release of the Company and, if
applicable, purchaser, and their affiliates.

 

7.             Successors; Binding Agreement.

 

A.            This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you under this Agreement if you had continued to live,
all such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or if there is no such designee, to your estate.

 

B.            Any dispute between you and the Company regarding this Agreement
may be resolved either by binding arbitration or by judicial proceedings at your
sole election, and the Company agrees to be bound by your election in that
regard, provided that the Company is entitled to seek equitable relief in a
court of competent jurisdiction in connection with the enforcement of the
covenants set forth in Section 6. Under no circumstance will a violation or
alleged violation of those covenants entitle the Company to withhold or offset a
payment or benefit due under this Agreement

 

8.             Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance with this
Section 8, except that notice of change of address shall be effective only upon
receipt.

 

9.             Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and an officer designated by the Board. No waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by the other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement. All references to sections of the
Exchange Act or the Code shall be deemed also to

 

8

--------------------------------------------------------------------------------


 

refer to any successor provisions to those sections. If obligations of the
Company arise prior to the expiration of the Term, those obligations shall
survive the expiration of the term.

 

10.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

11.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

12.           No Guaranty of Employment. Neither this Agreement nor any action
taken under this Agreement shall be construed as giving you a right to be
retained as an employee or an executive officer of the Company.

 

13.           Governing Law. This Agreement shall be governed by and construed
in accordance with Delaware law.

 

14.           Other Benefits; Indemnification. Any payments made to you pursuant
to this Agreement are in addition to, and not in lieu of, any amounts to which
you may be entitled under any other employee benefit plan, program or policy of
the Company, except that payments made to you pursuant to Section 4.A(2) shall
be in lieu of any severance payment to which you would otherwise be entitled
under any severance pay policy of the Company, and except that the time period
during which benefits are provided under Section 4.B shall be included in the
“continuation coverage period” for purposes of COBRA, to the extent applicable.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

 

BOISE PAPER HOLDINGS, L.L.C.

 

 

By

 

 

 

[Name]

 

 

 [title]

 

 

9

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED this                       day
of                                  , 2008.

 

 

 

 

Signature of Officer

 

 

10

--------------------------------------------------------------------------------